Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 1 of 21

YY
 
   
 

Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Pa 3m
IBIT

yor

i sob-t ap

   

  
 

STATE OF NBW YORK; COUNTY OF BROOME

 

Inthe Matter of

 

A student of the Vestal Central School District

 

RECOMMENDATION OF THE HEARING OFFICER

Appearances:

 

Hogan, Sarzynski, Lynch, DeWind & Gregory, LLP
PO Box 660

Binghamton, NY 13902-0660

Attorneys for Vestal Central School District
Wendy DeWind, Esq. of Counsel

The student disciplinary hearing in this matter was held on October 4 and October 10, 2017.

At the October 4, 2017 hearing, I found as a matter of fact and law that the School District met its

9 was insubordinate, disorderly, and

 

burden of proof of establishing that £2
engaging in conduct which endangered the safety, health, and welfare of others. Specifically, I found

that on September, 201 Aas (1) wrote the following formulas on a paper in his Bnglish folder -
KCIO4 + AL (Atomized) + C =FP, confined FP = Fire Boom, Hnos + Hs204 + Glycerine=Dynamite ,
and KNOs+S+C=Epic Bpl, (2) on September 14, 2017 in Science Olympiad referred to a female,

_ African American student as a “nigger”, (3) sent a meme depicting Hiller pointing to baked cookies
with the phrase “randomly deciding to bake something", (4) sent a meme of Shrek on Donald
Trump’s body “Shrek doesn’t mind immigrants .., as long as they stay out of his swamp!”, and (5)

retallated against a student for reporting some of the above conduct.

VS001699
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 3 of 21

I further found at the October 4 hearing that §Q§§889's conduct on violated the following
provisions of the District Code of Conduct: (A) Engaging in conduct that is violent specifically (5)
threatening to use a weapon, and (E) Engaging in conduct that endangers the safety, health and
welfare of others, specifically ~ (4} engaging in an act of discrimination and (20) engaging in a.

willful act which disrupts the normal operation of the school community,

Having made these findings, the remaining question for determination is the appropriate

disciplinary penalty to recommend to the Superintendent of Schools for his consideration.

The record reflects that (R@@8p is a 17 year old junior student whose date of birth is a
a: is significant note that sinceggigapgagis no longer of compulsory schoo] attendance age, the

School District is not legally obligated to provide him with alternate instruction during the period of

a suspension from school,

Schoo] attorney DeWind suggested at the hearing that I recommend to the Superintendent
of Schools that igi be suspended from Instruction for the remainder of the 2017-2018 academic
year. The disciplinary penalty recommended for my consideration is indeed a very substantial one

particularly since, as noted above, the School District fs not mandated to provide vith

alternative instruction during the period of a suspension from school in light of his age.

Assistant Principal Caddick testified that giaay’s actions made “people concerned and

some people were fearful for their safety.” (see page 94 of the transcript of the October 4 hearing).
Ms. Caddick further noted thatggiggigg's use of racially derogatory language is “totally

inappropriate” (see page as uf the Oclober 4 hearing transcript).

% testified that Rio comes from a hardworking famly

 

_ BB's mother BR

who values education. She notes that: her son is not violent and she would like for the School

District to work with her family cooperatively.

’ ¥S001700
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 4 of 21

Gegey testified that it was never his intent to threaten anyone, He wishes that the District

and his fellow students would attempt to see his side of things. He wishes that students bothered by

his actlons would approach him with their concerns person to person.

HS misconduct. | credit the

 

_ Reviewing the entire record, | am deeply troubled by &
concerns of veteran Assistant Principal Caddick thai@@@@ys actions produced real fear in his
; : nee
fellow students and are not acceptable in the public school environment, RReY s use of
discriminatory language ts a direct violation of one of the most important provisions of the Code of
Conduct. His retaliation against the student who reported legitimate concerns about

school officials is likewise unacceptable.

‘Reviewing all the facts and circumstances in this case, I conclude that a very substantial
disciplinary penalty is appropriate. I hereby recommend to the Superintendent of Schools that

y be suspended from instruction for the balance ofthe 2017-2018 academic year.

 

Schoo] attorney DeWind mentioned at the October 1.0 hearing the possibility of an eventual

“contract of conduct” for BRRHR. A “contract of conduct" {s an agreement between a suspended

 

—— ee

student and a superintendent of schools whereby the student is permitted to attend instruction
with the understanding that violation of school rules will result in relmposition of the underlying
suspension, Significantly, the decision as to whether to offer a “contract of conduct” to a student and

the timing of any such offer rests in the sound discretion of the Superintendent of Schools.

There are certain factors pointing in favor of an eventual “contract of conduct" for Raaeey.

iM in gieey’s educational

career, Second, Bizagis obviously articulate and intelligent: with tr emendous potential, Third, I

Firat, I note the active interest of both his parents and

 

tote that an overly-long absence from the high school may ‘be detrimental to bea educational

 

progress. All these factors lead me to conclude that GRBs indeed an appropriate candidate for

VS001704

X
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 5 of 21

an eventual “contract of conduct”. As noted above, the Superintendent of Schools will detetmine if

and when. to offer REB@y a “contract of conduct’,

Factors which will likely be important to the Superintendent of Schools in his decision
include whether (Qi receives professional counseling ta improve his social skills as well as his
performance in any alternate educational programming offered to him by the School District.

-* ete
Koon leg
Michael D, Sherwood,
Hearing Officer

 

Dated: October 17, 2017

hee TE La oe 4

VS001702
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 6 of 21

 

 

 

 

 

Jeffrey J, Ahearn

Suporsarendent

201 Main Street

Vestal, NY 13850
(607) 757-2241 |

To: FLAX! (607) 737-2227
WeGO, Paronts

 

PLEASE TAKE NOTICE, that in accordance with Education Law Section 3214(@), I have porsonally reviewed
the original notice of hearlng of September 28, 2017, the transoripts of the hearings of Ootober 4, 2017 (pages-1
through 98), District Exhibits 1-11; and October 10, 2017 (pages 1-37) and hereby accept in all respects the
findings of fact of Hearing Officer Michael D, Sherwood dated October 17, 2017 regarding guilt, wae:

determined to be guilty of the charges contained. in the notice of hearing.

I have personally reviewed the notioo of hearing dated September 28, 2017, the transoripts of the hearings of
October 4, 2017 (pages 1-98), Distelot Exhibits 1-11; and October 10, 2017 (pages 1-37) and hereby accept in
all respects the recommendations of Hoaring Officer Michael D, Sherwood dated October 17, 2017 with

relationship to punishment.

The student is suspended upon instruction for the remainder of the 2017-2018 school year. After the winter
break, Sie and his parents may apply to the Superintendent for a Contract of Conduct, sigmays work with a
School District tutor and any outside counseling will be considered in my decision regarding the application for
a Contract of Conduct. Additionally, sip is hereby prohibited from entering school property and school

functions until farther notice,
MBs hereby advised under Education Law Section 3214(3) that he may appeal fiom this decision to the
Board of Education, The Board shall make a decision based solely upon the record in this proceeding, Written

notice of a request for an appeal to the Boatd of Education must bo xecelved in the office of the Clest of the
Board of Education within 30 calendar days from the date of this notice.

Dated: October 27, 2017 aya 2 C\ € 2b cus.

Jofitey J, Ahoath, Siporingfndent/

 

8]
co} = Miohael Sherwood, Esq.

Wondy De Wind, Esq.
Clifford Kasson, Principal

Bate Me taht OT GE a Ne re dah gph ee ee haa dt gee sod ee
Challenge “o-  Suppaérts Se he Roster a invest :

VS001703

 
   
 

Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page

Ppt 2 1EXHIBIT
Pus
sft pad rl

   

STATE OF NEW YORK : COUNTY OF BROOME

 

In the Matter of

 

A student of the Vestal Central School District

 

RECOMMENDATION OF THE HEARING OFFICER

Appearances:

Hogan, Sarazynski, Lynch, DeWind & Gregory, LLP

PO Box 660

Binghamton, NY 13902-0660

Attorneys for Vestal Central School District
Cameron Daniels, Esq. of Counset

The student disciplinary hearing In this matter was held on March 28, 2018, At the hearing,

1 found as a matter of fact and law thatigaggas vas iInsubordinate, disorderly, and

 

engaged in conduct which endangered the safety, morals, health, and welfare of others. I found
specifically that MM in March 2018: (a) posted a video in which she discussed blowing up the
school, (b) in the video referred to another student or employee as a “dumb bitch”, (c) stated “I hate
this fucking school so much’, (d) repeatedly used inappropriate language, (e) stated that she was
“fucking done with this school” and “it's fucking retarded’, (f) posted harassing remarks and
comments in text messages and on social media, specifically she used the words “cry baby”,

“dumbass”, and “fucking pussy” in regards to other students, and {g) threatened to throw an object

at a student in a classroom,

] fin'ther found that ggiaitagy’s conduct In March 2018 violated the following
provisions of the Code of Conduct: (A) Engaging in conduct that is disorderly, specifically - (5)
engaging in a willful act which disrupts the normal operation of the school ‘community, (D)” ~ ~~

Engaging in conduct that ts violent, specifically - (5) threatening to use any weapon as noted in the

VS001705
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 8 of 21

definition of weapon in Sectlon II, and (E) Engaging in conduct that endangers the education, safety,
morals, health and welfare of others specifically engaging In (5) harassment, (6) {ntimidation, and
(20) engaging in any willful act which disrupts the operation of the school community, Having made
these findings, the remaining question for determination is the appropriate disciplinary penalty to

recommend to the Superintendent of Schools for his consideration.

Ra is a 15 year old ninth grade student whose date

 

The record reflects that gees
of ae : is significant to note that since SERABWAs still of compulsory school

attendance age, the School District is required to provide her with alternate instruction during the

period of a suspension from school.

School attorney Daniels suggested at the hearing that I consider recommending to the
Superintendent of Schools that (@BBF be suspended from instructton for any remainder of the
2017-2018 school year and for the entire 2018-2019 academic year, While, as indicated above, the
School District is required to provide RaRRwith alternate instruction during the perlod of any
suspension from school in light of her age, the disciplinary penalty suggested for my consideration

is nonetheless a very substantial one.

R@GRs anecdotal disciplinary record was admitted into evidence as Exhibit # 6, ARRGW’'s
disciplinary history contains a number of troubling entries including: (1) a February 8, 2017
incident of cyberbullying for which she was referred to juvenile law enforcement, (2) a June 7, 2017
incident of cyberbullying for which she was again referred to juvenile law enforcement, and (3)
incidents 6f inappropriate posts on social media including on January 31, 2018 for which Sia?

was suspended-out af schaol for three school days. The record reflects that the School District has

utilized progressive discipline in dealing with §@RgP’s disciplinary problems.

Assistant principal Young has serlous concerns about W's pattern of name-calling and

targeting other students, She notes that giig@img has often engaged in bullying activity. ~ -
2 - : om i

V$001706
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 9 of 21

Revlewing all the facts and circumstances in this case, I am especially troubled by the
seriousness of area's misconduct in March 2018, Her posting a treat to blow up the school ina
video and her persistent posting of harassing remarks and comments in text messages and on social
media are simply unacceptable in the public school environment. Considering the seriousness of
aay 's March 2018 misconduct in Nght of her poor disciplinary history, 1 conclude that a very

serious disciplInary penalty is warranted in this case, I therefore hereby recommend to the

@ be suspended from instruction for the remainder

 

Superintendent of Schools that

of the 2017-2018 academic year and for the entire 2018-2019 academic year.

As discussed above, the School District needs to provide gy with alternate education
since she is still of compulsory school attendance age and the details of the alternate educational

program will be developed by the Superintendent of Schools in conjunction with high school

officials.

—

Mee Gs ae
Michael D. Sherwood,
Hearing Officer

Dated: April 10, 2018

VS001707
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 10 of 21

Jeffrey J. Ahearn.
Superintendent

201 Main Strect

Vestal, INY 13850
(607) 757-2241

FAX: (607) 757-2227

Wah Parents of aS

  

PLEASE TAKE NOTICE, that in accordance with Education Law § 3214 (3), I have pet'sonally
reviewed the notice of hearing of Match 28, 2018 and the transcript of hearing of March 28, 2018,
pages | through 23 and Exhibits 1 through 8, and hereby accept in all respects the findings of fact
and recommendations of Hearing Officer Michael D. Sherwood dated April 10, 2018, in relation
to guilt, which is attached, MRM is, therefore, determined to be guilty of the charges contained

in the notice of hearing,

Ihave personally reviewed the notice of hearing dated March 28, 2018, the anecdotal record, and
the transcript of hearing of Mazch 28, 2018, pages i through 23 and Exhibits 1. through 8, and
hereby accept in all respects the findings of fact and recommendations of Hearing Officer

Michael D, Sherwood dated April 10, 2018 in relation to punishment.

It is my determination that SaeeaRag be hereby suspended for the remainder of the 2017-
2018 academic year and for the entire 2018- 2019 academic year, However, as BRMBMRIs still of
compulsory school attendance age, she will be placed in an alternate educational program

determined by high school officials.

 

iia is ‘hereby advised under Education Law § 3214 (3) that she may appeal from this decision
to the Board of Education. The Board shall make a decision based solely upon the record in this
proceeding, Written ‘notice of a request for an appeal to the Board of Education must be received
in the office of the Clerk of the Board of Education within 30 calendar days from the date of this

notice,
( len Jee" ic No << sine

Superintendent gt:

Dated: April 12, 2018
mil 7
Enclosure

ec: Michael Sherwood, Esq.

’ Cameron Daniels, Esq.
Clifford Kasson, Principal

Foster an Invest

Challenge — ~ ~ Sappact
| VS001708
‘ \ ‘

i

Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19

t

STATE OF NEW YORK ; COUNTY OF BROOME

 

 

Im the Matter of

 

A student of the Vestal Central School District

 

RECOMMENDATION OF THE HEARING OFFICER
Appearances;
(GEES Parent
Gees
GEE

Hogan, Saraynski, Lynch, DeWind & Gregory, LLP
Attorneys for Vestal Central School District
PO Box 660
Binghamton, NY 13902-0660
Amy Lucenti, Esq. of Counsel

The student disciplinary hearing in this matter was held on June 24, 2014. At the hearing
the Prince family and the School District entered into a stipulated understanding whereby it was
agreed that GSE engaged in the misconduct outlined in specifications a through h in the June 11,
2014 Notice of Hearing and that his conduct violated the provisions of the Code of Conduct
specified in the Notice of Hearing. Based on the stipulated agreement, the remaining question for

determination is the appropriate disciplinary penalty to recommend to the Superintendent of

Schools for his consideration.

The record reflects the fact that SEER has finished his freshman year at Vestal

High School. a . a15 year old student whose (TT 1: is

"significant to note that the School Dis trict would have a legal obligation to provid vith - -

alternate instruction in the event of a suspension from school for so long as he remains ae

compulsory school ateemianceia} ages ~ -- - A ET

JUL q-3 204.

Hogati, Careynskl, * ‘
- Lynch, DaWind & Graasty, LA |

—WSU01741-
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 12 of 21

The record further reflects that @BSR3@Mis classified as a student with a disability by the
Comunittee on Special Education. The Committee on Special Education met on June 24, 2014 and .
determined that Q@3RMEs misconduct outlined in the Notice of Hearing was nota manifestation of

"his disability.

School attorney Lucentl suggested at the hearing that I consider recommending to the
Superintendent of Schools that QRRERRgbe suspended from instruction for the entire 2014-2 015
academic year through June 2015. As indicated above, (GARERY would be eligible for alternate
instruction in the event of a suspension from school since he will still be of compulsory school
attendance age during the upcoming school year. Since @RRBPis classified as a student with a
disability, he would also be entitled to services to be provided by the School District so that he can
progress toward mecting the goals expressed in his Individualized Education Plan. These
considerations notwithstanding, the disciplinary penalty suggested for my consideration is indeed a

very substantial one.

Assistant Principal Caddick testified at the hearing regarding her many concerns about
(REWRG's misconduct. | note Gay's misconduct (which amounts to assault) could readily have
resulted in permanent phystcal injury to the male student involved in the incident, (AREByy's
conduct was unjustified and is simply unacceptable in the public school environment. QagaaEy
compounded the problem by sending messages of a threatening nature to his girlfriend after the

violent episode.

Reviewing all the facts and circumstances in this case, ] conclude that a very substantial

. disciplinary penalty ts indeed appropriate.! therefore hereby recommend to the Superintendent of - -

 

Eyype suspended from instruction for the entire 2014-2015 academic year

Tee Soe at ee

e _. through June.2015, Sade pa . fe sone "Hh avid ae es

VS001742
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 13 of 21

School attorney Lucenti mentioned at the hearing the possibility of an eventual “contract of
conduct" for aR. A “contract of conduct” is an agreement between a suspended student and a-
superintendent of schools whereby the suspended student Is permitted to attend instruction with
the understanding that violation of school rules will result in reimposition of the underlying
suspension, Itis important to note that the decision as to whether to offer a "contract of conduct" to
a suspended student and the timing of any such offer both lie in the sound discretion of a

superintendent of schools,

There are several factars in this case which point in favor of an eventual "contract of
conduct" for QEagMgS First, I note the active interest of both QQRERYs father and grandmother in
his educational career as witnessed by their helpful participation at the June 24, 2014 hearing,
Second, | note that (RgaBwas polite and cooperative in connection with the recent end of year
testing pracess, Third, I note that an extended absence from instruction may Interfere with |
Ys ability to graduate with his class. These factors lead me to conclude that @gaygyindeed

appears to be an appropriate candidate for an eventual “contract of conduct",

As indicated above, both the decision to offer a “contract of conduct" to a student and the
timing of any such offer are up to the Superintendent of Schools. With respect to the timing on any ”
eventual “contract of conduct, I find that the beginning of the secand semester of the 2014-2015 ~
academic year appears to be an appropriate commencement date. The Superintendent of Schools
will make a final decision as to whether to offerQgRBMa “contract of conduct" and the timing of |
any offer. Factors likely to be considered by the Superintendent includefifiitiatiy s performance in
any alternate program to be offered to him by the School District, including attendance, behavior .

and effort expended.

 

“Michael D. Sherwood,
Hearing Officer

Dated: July 1, 2014

-VS001743
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 14 of 21

 

 

 

 

 

 

- .
Mark D. LaRoach

VESTAL, NEW YORK 12850 Superintendent
201 Main Street

Vestal, NY 13850

(607) 757-2241

FAX: (607) 757-2227

 

PLEASE TAKE NOTICE, that In accordance with Educafion Law Section 3214{3). | have personally reviewed
the notice of hearing dated June 11, 2014, the transcript of the hearing of June 24, 2014 (pages | through
19), and Exhibits 1-5; and hereby accept In all respects the findings of fact of Hearing Officer Michael D,
Sherwood dated July 1, 2014 regarding guilt. (ERED 's dotermined to be guilly of the charges contained

in ine notice of heating.

i have personally reviewed the notice of hearing dated June 11, 2014, ihe iranscript of the hearing of June
24,2014 {pages | through 19), and Exhibits 1-5; and hereby accept In all respects the findings of fact of
Hearing Officer Michael D. Sherwood dated July 1, 2014 with relaiionship to punishment.

li is my decision hat Saas be suspended from Instruction for entire 2014-2015 academic year, through
June of 2015. Please contact the building principal's office immediately, to arrange for alternative
education during the period of suspension,

A Contract of Conduct may be offered Ey oN the beginning of he second semester of the
2014-15 school year, upon review of ihe bullding principal of s attendance, achlevement,
behavior and any other factors, which indicate compliance wilh the following expectations in any

educational setiing:

é Stucent will comply In all aspects with the rules and regulations established by the Board of
Education and school adminlsiration, as well as all of the rules of conduct set forth in the Siudent

Handbook;

+ Student will aliend all scheduled classes on a regular basis;

7 Siudent will participate actively and successfully in all scheduled classes.

Is hereby advised under Education Law Secilon 321 4{3} that he may appeal! from this decision to
ihe Board of Education. The Board shall make a decision based solely upon thé racord in this proceeding.

Wiltten notice of a request for an appeal to the Board of Education must be recelved in the office of the
Clerk of the Board of Educatton within 30 calendgreeys from the date of this nofice,

Dated: July 21, 2014

 

kml.
pe: Amy Lucenti, Esq,

Michael Sherwood, Esq.

Catherine Hepler, High Schoo! Principal
LaRoach\suspP-2 Prince-Decision

Challenge Support Foster - imvest.
VS001739
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 15 of 21

VESTAL CENTRAL SCHOOL DISTRICT

AGREEMENT OF STUDENT’S TRANSFER FOR
ALTERNATIVE EDUCATION DURING SUSPENSION
UPON INSTRUCTION

The School District is planning to provide alternative instruction fo

during his suspension upon instruction. The parties have agreed that the West
Learning Genter is appropriate to provide such alternative instruction and agree as
follows:

1. The student and student's parent(s) were notified in writing that the Principal was
considering recommending to the Superintendent of Schools that the student be
transferred, that an informal conference was scheduled for Monday, August 25, 2014 at
40:00 a.m. and that the student and person in parental relationship had a right to be
accompanied to the conference by counsel or an individual of their choice.

2. The student and student’s parent(s) attended the informal conference and
discussed the behavior and academic problems indicative of the need for transfer, the
alternatives available fo the student, and any prior actions taken to resolve the problem.

3. The student and student's parent(s) understand that they have a right to a written
recommendation for the transfer by the Principal to the Superintendent, that the
recommendation would include a description of the topics of discussion outlined in
paragraph 2 above, and that they have a right to receive a copy of that
recommendation. The student and student's parent(s) understand that they have a right
to a hearing upon written notice of the Superintendent's determination to consider the
principal's recommendation for transfer. The purpose of the hearing is to determine
whether the student would benefit from the transfer or would receive an adequate and
appropriate education at another school. They further understand that they have a right
to counsel at the hearing. The student and student's parent(s) understand that they
have ten days to request a hearing and that the proposed transfer shall not take effect,
except upon written parental consent, until the ten day period has elapsed or, if a fair
hearing is requested, until after a formal decision following the hearing is rendered,
whichever is later. The student and student's parent(s) hereby waive a right to a
hearing regarding the proposed transfer as well as all of the other aforementioned
4. The student and siudent’s parent(s) agree that the student will be transferred to
_ West Learning Center for the purpose of providing alternative instruction during ‘the
-suspension or pursuant to a contract of conduct. Ce

VS001734
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 16 of 21

5. The District agrees that it will allow the student to return as of ihe date of the
termination of the suspension or pursuant to a contract of conduct.

 

 

Person in Parental Relationship

 

  
  

 

 

 

 

Date

Date Ses]
Res /1d

Date
Saul

Date / f

 

Supérintendent of Schools

The word “Parent(s)" as used in this form includes person(s) in parental relation to the
student.

Form 3-2

VS001735
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 17 of 21

 

 

 

 

 

Lt
iC Mark D. LaRoach

VESTAL, NEW YORK 13850 ; are
7 Mazz Street

NOTICE BY SUPERINTENDENT OF SCHOOLS Vestal, NY 13850

OF INVOLUNTARY TRANSFER (607) 757-2241

BAX: (607) 757-2227

1O: (aa, Student

ESE”

In accordance with Education Law Section 3214(5), you are advised that lam
transfering QgaeaeeeeeaD to the West Learning Center, effective September 3, 2014.

My actlon is based upon the recommendations of the Principal and the documents
submitted to me. | understand that you recelyed a notice from ihe Building Principal for
an Informal conference and that you did attend that conference, agreed to the
involuntary transfer, and that you received.a copy of fhe recommendation of the
Building Principal for the involuntary trapster.

Lilt Co
DATED: August 26, 2014

Mark D. | Lake ach
km -
pe: Catherine Hepler e SS
“-- ** “Michael Sherwood, Esqer-s-s re Sear ity Re StS
2 Amy-Lucenil, Esqe-  ----- +--+ Shag: pg SSS U UNMET SSE, See op
--LaRoach/SUSP-2 Prince-Inv Transfer—-- - ee ee ee ~
Challenge. Support | _ .Foster_ __ Envest :

~ 8001 733
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page

 

STATE OF NEW YORK : COUNTY OF BROOME

 

In the Matter of

A student of the Vestal Central Schoal District

 

RECOMMENDATION OF THE HEARING OFFICER

Appearances:

 

M .
Hogan, Sarzynski, Lynch, DeWind & Gregory, LLP
PO Box 660
Binghamton, NY 13902-0660

Attorneys for Vestal Central School District
Cameron Danlels, Esq. of Counsel

The student disciplinary heaving in this case was held on May 30, 2018. Atthe hearing 1
found as a matter of fact and law that the School District established by substantial and competent
evidence that Qa was insubordinate, disorderly and engaged in conduct which
endangered the safety, health, and welfare of others, Specifically, | found that Sey, while at the
BOCES West Learning Center on May 16, 2018: (a) threatened other students and employees, (b)
stated “you just wait until { become a serial killer, you'll be sorry” or words to that effect, (c) stated,
“Ifyou tauch me | will stab you in the throat with my pencil” or words to that effect, (d) stated, “I’m
gouna fucking kill all of you and your family. You can watch me kill your family” or words to that
effect, (e) stated, “If not today than the next day, I’m gonna come to school witha 12 gauge and put

it to your fucking head” or words to that effect.

[ further found at the hearing that Q@agay's conduct on May 16, 2018 violated the following

provisions of the Student Discipline Code:

VS001710
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 19 of 21

A. Engaging in conduct that is disorderly — specifically: (5) engaging in a willful act which
disrupts the normal operation of the school community

C. Engaging in conduct that is disruptive - specifically: (1) failing to comply with the
directions of a teacher, school] administrator or school employee

D, Engaging in conduct that is violent ~specifically: (1) committing an act of violence upon
a teacher, administrator or school employee or attempting to-do sa, (2) committing an
act of violence upon another student or attempting to do so, and (5) threatening to use a
weapon.

E, Engaging in conduct that endangers the education, safety health and welfare of others -
specifically: (S) engaging in harassment, (6) engaging in intimidation and (20) engaging
in a willful act which disrupts the normal operation of the school community

Having made these findings the remaining question for determination is the appropriate
disclplinary penalty to recommend to the Superintendent of Schools for his consideration.

The record reflects that QMEBBis a 16 year old tenth grade student whose date of birth is
PF While QQRRBRBIs classified as a student with a disability, the Committee on
Special Education met on May 30, 2018 and determined that his misconduct on May 16, 2018 was
not a manifestation of his disability. It is nevertheless significant to note that if GRBeaey is

suspended from school, the School District would have the obligation to provide him with alternate

instruction so that he can make progress toward achieving his IEP goals,

School attorney Daniels suggested at the hearing that ! consider recommending to the
Superintendent of Schools that @iiggiimg be suspended | fe om instruction for one calendar year, While,
as indicated above, @@RIBSas a special education student would be entitled to alternate education
services during the period of a suspension from instruction, the disciplinary penalty suggested for

my consideration is nonetheless a very substantial one.

Reviewing the record, | credit assistant principal Haynes’ clear and convincing ‘testimony

regarding Ges misconduct on May 1 (GREY actions that day frightened other students

and staff and created a clear and present danger both to the other students and to staff. The fact

ere ac . = 5 Lee

VS001711
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 20 of 21

that GRRE lost his temper to the extent that six staff members were needed to restrain him

demonstrates how out of control he was that day.

Garay s parents testified that they believe the proposed suspension is too long. They are-

concerned that an overly long suspension might result in SHG" dropping out of school.

Reviewing the facts and circumstances in this matter, | am deep)y troubled by the
seriousness of Geka s misconduct on May 16. His threatening actions and language are simply
unacceptable in the public school environment, While I sympathize with the concerns raised by
Gaga's parents, the School District is responsible for maintaining a safe and orderly environment

‘for the benefit of its students and staff.

Taking all the relevant factors into consideration, I conclude that a very substantial
disciplinary penalty is warranted in this case. | therefore hereby recommend to the Superintendent
of Schools that @qaaaBebe suspended from instruction for the period of one calendar year,

.

Michael D. Sherwoed,
Hearing Officer

Dated; June 6, 2018

vs001712
Case 3:17-cv-00007-GTS-ML Document 104-52 Filed 06/17/19 Page 21 of 21

Jeffrey J. Ahearn
Superintendent

201 Main Street

Vestal, NY 13850
(607) 757-2241

EAX: (607) 757-2227

 

 

PLEASE TAKE NOTICE, that in accordance with Education Law § 3214 (3), I have personally
reviewed the notice of hearing of May 30, 2018 and the transcript of hearing of May 30, 2018,
pages 1 through 47, Exhibits 1 through 4, and hereby accept in all respects the findings of fact and
recommendations of Hearing Officer Michael D. Sherwood dated June 6, 2018 in relation to guilt,
which is attached, (HREEEREaRD is, therefore, determined to be guilty of the charges contained

in the notice of hearing.

T have also personally reviewed the notice of hearing of May 30, 2018 and attached anecdotal
record and the transcript of hearing of May 30, 2018, pages 1 through 47, Exhibits 1 through 4,
and hereby accept in all respecis the findings of fact and recommendations of Hearing Officer
Michae] D, Sherwood dated June 6, 2018 in relation to punishment.

It is my determination that be, and hereby is, suspended from instruction for the

period of one calendar year beginning on July 1, 2018 and ending on June 30, 2019, However, as
is of compulsory school age and is a Special Education student, the Vestal School District

has agreed to provide home instruction during this time period so that Ry can make progress
toward achieving his IEP goals.

You are hereby advised under Education Law § 3214 (3) that you may appeal from this decision
to the Board of Education, The Board shall make a decision based solely upon the record in this
proceeding, Written notice of a request for an appeal to the Board of Education must be received
in the office of the Clerk of the Board of Education within 30 calendar days from the date of this

notice. ’

Jeffreyfl-Mhcang UV
Superintendent of Schools

Dated: June 26, 2018

JIA/mel
Attachment

Foster - invest

: Challenge , Support
VS001709
